DETAILED ACTION
The following is a Non-Final office action in response to communications received on 06/01/2022.  Claim 6 has been amended.  Currently, claims 1-21 are pending.  Claims 19-20 were previously allowed.  Claims 8-9 and 12-17 were objected to for being dependent upon a rejected based claim.  The indicated allowability of claims 9, 12-13 and 19-20, is withdrawn in view of the newly discovered reference(s) to Kirth et al. (U.S. Publication No. 2010/0209185) and Sorkin (U.S. Patent No. 7,676,997). Rejections based on the newly cited reference(s) follow.  Currently, claims 1-7, 10-13, 18 and 19-21 are examined below. 

Response to Amendment
Applicant’s amendment(s) to the claim(s) are sufficient to overcome the 35 U.S.C 112 2nd Paragraph rejection set forth in the office action dated 03/01/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-11, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin (U.S. Patent No. 5,788,398).
Regarding claim 1, Sorkin discloses an anchor sleeve (12) for an anchor system (10) suited for anchoring of a composite tension member (20), comprising a sleeve base body (50) having a receiving opening (54) configured to receive an anchor body (18) and extending from a sleeve front opening (approximate 54), arranged at a sleeve front end (approximate 54) to a sleeve rear opening (52) arranged at a sleeve rear end (approximate 52).  Sorkin discloses the sleeve base body (50) being made from a plastic (Abstract), but does not disclose that the plastic is fiber-reinforced comprising reinforcing fibers whereof at least a portion is wound about the receiving opening (54).  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a well-known material such as plastic reinforced with fiber to provide strength, ductility while being lightweight and cost efficient.  Furthermore, it would have been obvious to one having ordinary skill to have fibers reinforced throughout the body, but especially would at the openings or wherever the greatest amount of contact and impact may occur. 
Regarding claim 2, Sorkin discloses the sleeve base body (50) has an essentially rotationally symmetric shape (Fig. 2).
Regarding claim 3, Sorkin discloses wherein at least a portion of the receiving opening (54) constitutes a sleeve interior surface configured to contact at least part of an exterior surface of an anchor body (Figs. 1 and 2).
Regarding claim 4, Sorkin discloses at least a portion of the sleeve interior surface has a frustum-like shape (approximate 28, Fig. 2).
Regarding claim 5, Sorkin discloses the diameter of the sleeve front opening (approximate 54) is smaller than the diameter of the sleeve rear opening (approximate 52).
Regarding claim 10, Sorkin discloses the wall thickness of the sleeve base body (50) is essentially constant between the sleeve front end (approximate 54) and the sleeve rear end (approximate 52; Figs. 2-5).
Regarding claim 11, Sorkin discloses the sleeve base body having wall thickness, but does not disclose that the wall thickness changes between the sleeve front end and the sleeve rear end.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have produced a sleeve base body that varied in thickness to provide adequate strength and reinforcement along the body where it may be subjected to greater forces.
Regarding claim 18, Sorkin discloses the at least part of the sleeve interior surface is covered by a coating (seal, 28).
Regarding claim 21, Sorkin discloses an anchor system (10) to anchor at least one tension member (20), comprising an anchor sleeve (50) according to claim 1 having an interior surface; and an anchor body having an exterior surface, a reduced diameter front end (approximate 54), an increased diameter rear end (approximate 52); and wherein the anchor sleeve (50) is configured to receive the anchor body (Figs.1 and 5), the exterior surface contacting the interior surface.

Claims 6-7, 9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin (U.S. Patent No. 5,788,398) in view of Kirth et al. (U.S. Publication No. 2010/0209185).
Regarding claim 6, Sorkin discloses the sleeve base body as set forth above, but does not distinctly disclose a fiber volume ratio between the sleeve front end (120) and the sleeve rear end.  However, Kirth et al. teaches that is known to have a sleeve with a fiber volume ration that varies in the sleeve base body between the sleeve front end and rear end (Abstract, Figs. 4a-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have produced a fiber reinforced plastic that varied in volume throughout the entire length to provide an sleeve that was as lightweight as possible and capable of withstanding applicable forces.
Regarding claims 7 and 9, Sorkin discloses the sleeve base body as set forth above, but does not distinctly disclose an orientation of the reinforcing fibers either varying between the sleeve front end and the sleeve rear end or essentially arranged in parallel with the longitudinal axis of the sleeve base body the sleeve base body.  However, Kirth et al. teaches that it is known to have a sleeve comprised of reinforcing fibers (Figs. 4A-5) both varying and in parallel with the longitudinal axis (Abstract).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have produced a fiber reinforced plastic that had fibers that were randomly placed and parallel to the longitudinal axis to form reinforcement in the sleeve in regions as necessary to withstand applicable forces.
Regarding claims 12 and 13, Sorkin discloses the sleeve base body as set forth, but does not distinctly disclose the sleeve base body comprising at least one layer of braided fibers or at least one layer of woven fibers.   However, Kirth et al. teaches that it is known to have a sleeve reinforced with fiber (Figs. 4a-5) where the fibers can either be woven or braided. (Abstract).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an anchor sleeve made out of a plastic material that was reinforced with fibers that were either woven or braided to produce a product that was both lightweight and capable of withstanding applicable forces.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin (U.S. Patent No. 5,788,398) in view of Kirth et al. (U.S. Publication No. 2010/0209185) and Sorkin (U.S. Patent No. 7,676,997).
Regarding claim 19, Sorkin discloses a method for producing of an anchor sleeve as set forth above, but does not disclose providing a mandrel having mandrel outer surface defining an inner surface, laying of at least one layer of reinforcing fibers on the mandrel outer surface and consolidating the at least one layer of fibers by hardening of a matrix material arranged between the fibers.  However, Kirth et al. teaches that it is known to have anchor sleeves reinforced with fibers (Abstract, Figs. 4a-5) and using a known method where the fibers are impregnated with a material and hardened (para [0020]).  Sorkin ‘997 teaches that the use of a mandrel is also known (Col. 7, lines 25-36).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a method for producing an anchor sleeve comprising the method steps of providing a mandrel, allaying of at least one layer of reinforcing fibers on the mandrel outer surface and consolidating of the at least one layer of fibers by hardening of a matrix material as recited as a well-known and advantageous process in which reinforcement fibers can be introduced into an anchor sleeve. 
Regarding claim 20, Sorkin in view of Kirth et al further discloses the layers being laid by filament winding (Para [0020]).




Allowable Subject Matter
Claims 8 and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to teach anchor sleeve having a sleeve base body with a sleeve front and rear opening, where the sleeve base body is partially made from a fiber reinforced plastic comprising reinforcing fibers partially wound about the receiving opening, wherein a first and second portion of fibers having a corresponding Young’s modulus arranged at a corresponding first and second distance apart from a sleeve interior surface, the first distance and modulus being less than the second as recited in claim 8 in combination with claim 1; or wherein the sleeve base body compromises a first force application means as recited in claim 14, in combination with claim 1.

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive.  In summary, the Applicant argues that the components of Sorkin are improperly allocated to the invention and that the equivalents are not capable of performing the same function. 
In response to Applicant’s arguments, Examiner respectfully disagrees.  Applicant appears to argue limitations within the response that have not necessarily been sufficiently set forth in the claimed invention to substantially distinguish the anchor sleeve of the claimed invention from the prior art.  The Examiner considers the anchor sleeve as recited by the Applicant to be broad and generic and essentially comprising of only a sleeve base body partially made of a fiber reinforced plastic and openings at each end.  The Applicant has not set forth sufficient structural of functional limitations to help set forth an anchor sleeve where it was clear that each component had a distinguishing structure and function to help better convey how it is more suitable for anchoring a tension member as set forth in the arguments.  Therefore, the Examiner maintains that the prior art reasonably and broadly teaches the invention as it is claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J BUCKLE JR/           Examiner, Art Unit 3633